Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed March 31, 2021 are acknowledged and are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIntyre (US 2,194,832). McIntyre teaches an anti-roll bar assembly for a vehicle, comprising an anti-roll bar (21) having a left end portion, right end portion (both end portions 23) and a middle portion (22) extending between the left and right end portions, the left end portion being configured to be operatively connected to a left suspension arm of the vehicle (left element corresponding to 27, left end of 11), the right end portion being configured to be operatively connected to a right suspension arm of the vehicle (right element corresponding to element 27, right end of 11); at least one anti-roll bar connection assembly configured to connect the middle portion (22) of the anti-roll bar to a frame of the vehicle (10, 12), each of the at least one anti-roll bar connection assembly comprising an elastomeric insert (24) mounted to the anti-roll bar, the elastomeric insert engaging the anti-roll bar such that an inner surface of the elastomeric insert rotates together with the anti-roll bar (page 2, left column, lines 30-35); and a mounting bracket (25) configured to be connected to the frame of the vehicle and at least partly enclosing the elastomeric insert, an outer surface of the elastomeric insert being rotatably fixed relative to the mounting bracket (exterior shape of 24, internal face of 25, see figure 4), the outer surface of the insert having a shape congruous with that of the inner side of the bracket (figure 4) to prevent rotation of the insert relative to the bracket; the outer surface of the insert having at least one flat side; the insert made of rubber (page 2, left column, line 28), the connection assembly including first and second connection assemblies (figure 1, connections to 10, 12); the inner surface of the insert bonded to the anti-roll bar (page 2, left column, lines 30-32), the resulting structure including the insert being “formed on the anti-roll bar” (e.g., to the breadth this limitation is interpreted, by being vulcanized to the bar), further including left and right links (both elements 29) connected to the respective left and right end portions of the anti-roll bar and configured to be operatively connected to the respective left and right suspension arm portions (e.g., elements 27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yleva (US 2015/0091269) in view of McIntyre (cited above). Yleva teaches an ATV (10) having a frame (12), a seat (26) supported by the frame, a motor (16) supported by the frame; a plurality of ground-engaging members (left and right wheels 18, left and right wheels 22) operatively connected to the frame, at least one ground-engaging member of the plurality of ground-engaging members being operatively connected to the motor for propelling the vehicle (¶¶0048, 0049), left and right suspension arms (110) operatively connecting the left and right ground-engaging members to the frame; and an anti-roll bar assembly operatively connecting the left suspension arm to the right suspension arm, which includes: an anti-roll bar (100) having left and right end portions (104), and a middle portion (102) extending between the left and right end portions, the left end portion being operatively connected to the left suspension arm, the right end portion being operatively connected to the right suspension arm (respective right and suspension arm connection links 150, 152, 254); and a pair of anti-roll bar connection assemblies (106) connecting the middle portion of the anti-roll bar to the frame (12), the left and right portions of the anti-roll bar rotatable about a laterally extending roll bar axis (108).
The reference to Yleva is not specific concerning the provision each of the anti-roll bar connection assemblies comprising: an elastomeric insert mounted to the anti-roll bar, the elastomeric insert engaging the anti-roll bar such that an inner surface of the elastomeric insert rotates together with the anti-roll bar; and a mounting bracket connected to the frame and at least partly enclosing the elastomeric insert, an outer surface of the elastomeric insert being rotatably fixed relative to the mounting bracket, the insert having a shape congruous with a shape of the inner side of the mounting bracket, the elastomeric insert having at least one flat side, the insert being formed on- and bonded to- the anti-roll bar. McIntyre teaches an anti-roll bar assembly for a vehicle, comprising an anti-roll bar (21) with a left end, right end and middle portion extending between the left and right end portions, where the anti-roll bar ends are connected to suspension portions and in the middle portion a pair of connection assemblies configured to connect the middle portion (22) of the anti-roll bar to a frame of the vehicle (10, 12), each of the at least one anti-roll bar connection assembly comprising an elastomeric insert (24) mounted to the anti-roll bar, the elastomeric insert engaging the anti-roll bar such that an inner surface of the elastomeric insert rotates together with the anti-roll bar (page 2, left column, lines 30-35); and a mounting bracket (25) configured to be connected to the frame of the vehicle and at least partly enclosing the elastomeric insert, an outer surface of the elastomeric insert being rotatably fixed relative to the mounting bracket (exterior shape of 24, internal face of 25, see figure 4), the outer surface of the insert having a shape congruous with that of the inner side of the bracket (figure 4) to prevent rotation of the insert relative to the bracket; the outer surface of the insert having at least one flat side; the insert made of rubber (page 2, left column, line 28), the connection assembly positively including first and second connection assemblies (figure 1, connections to 10, 12); the inner surface of the insert bonded to the anti-roll bar (page 2, left column, lines 30-32), the resulting structure including the insert being “formed on the anti-roll bar” (e.g., to the breadth this limitation is interpreted, by being vulcanized to the bar), further including left and right links (both elements 29) connected to the respective left and right end portions of the anti-roll bar and configured to be operatively connected to the respective left and right suspension arm portions (e.g., elements 27), wherein the insert connection to the anti-roll bar is beneficially taught to be made by bonding so as to reduce wear and additionally reduce noise when in operation. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the connection assemblies of the vehicle of Yleva which connect the middle section of the anti-roll bar of Yleva to the frame of Yleva’s ATV as including a mounting bracket and elastomeric insert as taught by McIntyre, where the insert is bonded to the anti-roll bar, as taught by McIntyre, for the purpose of providing the mounting of the anti-roll bar taught by Yleva to the vehicle so that it is capable of providing resiliently supported resistive motion while retaining the resilient support without substantial wear and noise during the motion of the anti-roll bar.
As further regards claim 4, while teaching that the elastomeric insert is bonded to the anti-roll bar, the modifying reference to McIntyre does not specifically teach that the insert is additionally bonded to the mounting bracket. It is initially well understood that providing a connection via a binding process (such as vulcanization, as taught by the reference to McIntyre) provides a beneficial condition of the reduction or elimination of relative movement between the elastomeric element and the structural element connected thereto (resulting in any movement being taken up in the material of the elastomer, rather than relative motion between the structure and the elastomer), which is expressly taught as being desirable to reduce wear. As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the connection between the elastomeric insert and the mounting bracket of McIntyre as applied to modify Yleva above as being a ‘bonded’ connection (e.g., via a bonding process like vulcanization as already taught by McIntyre) resultantly reducing wear in the connection of the elastomeric insert and the bracket to a minimum and additionally beneficially reducing noise in the structure when it is in motion.
As further regards claims 5 and 6: The references to Yleva and McIntyre as combined, while teaching a combined arrangement including the anti-roll bar and elastomeric insert mounted to a vehicle, do not specifically teach the fixing or bonding of the position of the anti-roll bar and insert so that a resting position of the ends of the anti-roll bar is defined between maximum upper and lower positions, the resting position defined as a position of the arms associated with the vehicle being stationary on a flat ground surface. Initially, it is well understood that a resting position would expectedly correspond to a neutral condition (e.g., where the wheels and suspensions are neither raised above or lowered below the neutral condition) which would necessarily be defined between a maximum upper and lower position (e.g., a furthest upward deflection and furthest lower deflection possibly achievable with the mechanical constraints of the suspension and drive-train structure) otherwise the arrangement would somehow attempt to locate the neutral position in a location where the suspension travel and/or mechanical constraints would be exceeded. Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains provide the neutral position as corresponding to a position where the suspension arms are located when the vehicle is stationary on a flat ground surface for the purpose of providing a range of both upward and downward deflection available to the wheels from the stationary configuration, allowing the vehicle to successfully traverse the laterally uneven ground an ATV is expected to encounter.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (cited above). While teaching that the elastomeric insert is bonded to the anti-roll bar, the reference to McIntyre does not specifically teach that the insert is additionally bonded to the mounting bracket. It is initially well understood that providing a connection via a binding process (such as vulcanization, as taught by the reference to McIntyre) provides a beneficial condition of the reduction or elimination of relative movement between the elastomeric element and the structural element connected thereto (resulting in any movement being taken up in the material of the elastomer, rather than relative motion between the structure and the elastomer), which is expressly taught as being desirable to reduce wear. As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the connection between the elastomeric insert and the mounting bracket as being a ‘bonded’ connection (e.g., via a bonding process like vulcanization as already taught by McIntyre) resultantly reducing wear in the connection of the elastomeric insert and the bracket to a minimum and additionally beneficially reducing noise in the structure when it is in motion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cuskie, Janeway and Shaner teach the use of bushings with a congruous shape to a holding bracket; Gaines teaches a bushing structure with a shape congruous to a shaft or bar structure, Shiratori et al. teach a bushing with a radially recessed portion defined along an axial direction; Murakami et al. illustrate a known roll condition where one wheel ascends from a neutral condition and a corresponding laterally spaced wheel descends from the neutral condition; Turck et al. teach known stabilizer connector elements; Lewis et al. teach a connection bushing for a stabilizer bar; Funke teaches a stabilizer bushing structure usable to provide a locking interconnection between a resilient element and stabilizer shaft; Kinsman et al. teach a known ATV structure incorporating anti-roll structure.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616